2522DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Applicant's election with traverse of Species I, which encompasses claims 1, 2, 6-11, 13, 16-19, and 21-23, in the reply filed on April 29, 2022 is acknowledged.  Claims 12, 14, 15 and 20 are withdrawn from consideration. The traversal is on the ground(s) that Fig. 6 also depicts a process of Species I, as discussed below. Further, Applicant notes that each of the claims in the present application is directed to a system or method for receiving time domain signals, logic domain signals, and frequency domain signals from a device under test (DUT). Likewise, the figures depict this subject matter with substantial overlap. For example, Figs. 2 and 3 show different embodiments of the frequency domain receiver 130 in Fig. 1, where Fig. 2 depicts an integrated LO signal generator 133 and an external filter 161 and an external mixer 162 and Fig. 3 depicts an integrated LO signal generator 133 and an internal filter 138 and an internal mixer 139. Due to the similarity of features, there is in fact no serious burden on the Examiner in examining all these claims together. Thus, the election requirement is inappropriate, and the claims in the present application should be examined together.
This is not found persuasive because, first, Fig. 6 is not restricted from either Species I, II, or III. Second, the Species are restricted from one another because the species are distinct and because they are mutually exclusive. For example, Species I has an arrangement of components (see oscilloscope 100A, Fig. 1) that is lacking from Species II, III (see oscilloscope 100B/100C, Figs. 2, 3, Species II; oscilloscope 400, Fig. 4, Species III). Species II has an arrangement of components (see oscilloscope 100B/100C, Figs. 2, 3,) that is lacking from Species I, III (see oscilloscope 100A, Fig. 1, Species I; oscilloscope 400, Fig. 4, Species III). Species III has an arrangement of components (see oscilloscope 400, Fig. 4) that is lacking from Species I, II (see oscilloscope 100A, Fig. 1, Species I; oscilloscope 100B/100C, Figs. 2, 3, Species II). While the Species are distinct from one another, oscilloscope 100B and 100C of Species II are obvious variants of each other.
Further, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries).
Upon further consideration, claim 9 recites “an integrated local oscillator (LO) signal generator that generates a LO signal, the integrated LO signal generator being embedded internally within the measurement instrument; an LO output port for outputting the LO signal generated by the integrated LO signal generator; and a controller programmed to control operation of the integrated LO signal generator”. The recited limitations are directed to Fig. 2, Species II. Thus, claim 9 and its dependents claims 10, 11, and 13 are withdrawn from further consideration. Further, claim 23 recites “controlling a local oscillator (LO) of the oscilloscope to generate a LO signal in accordance with the determined center frequency, wherein the LO provides the LO signal to an internal mixer of the oscilloscope for capturing the frequency domain signal”. The limitation is directed to Fig. 3, Species III. Thus, claim 23 is withdrawn from further consideration. Accordingly, claims 9-15, 20, and 23 are withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
	The section BRIEF SUMMARY OF THE INVENTION is missing from the specification.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "101" and "152" have both been used to designate an outer enclosure (Fig. 1).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: logic level input signal 422 (paragraph 0044, line 10); controller 440 (paragraph 0052, lines 2-3) is not shown in Fig. 5; network 501 (paragraph 0062, line 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claim 19 is objected to because of the following informalities: 
- claim 19, “the third input signal” (line 3) lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8, “amplitude versus time of the frequency domain signal” is indefinite since “amplitude versus time” is directed to a “time domain signal” rather than a “frequency domain signal”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 17-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2005/0234670) in view of Dobyns (US 2012/0078557) and Pease et al. (US 2017/0031029).

Regarding claims 1 and 6, Hagen et al. discloses a measurement apparatus and method for operating an oscilloscope (100, Fig. 1, comprising a DSO function, paragraph 0016, lines 1-2), comprising:
receiving a time domain input signal (610 is in time domain, Fig. 6) in a time domain (x-axis, Fig. 6);
receiving a logical signal (logical signal 620) comprising logic levels over time (logic levels over time, Fig. 6); and
receiving a frequency domain signal (spectrum) in a frequency domain (z-axis, Fig. 6).
Hagen et al. does not expressly disclose a time domain receiver configured to receive the time domain input signal, a logic domain receiver configured to receive the logical signal, a frequency domain receiver configured to receive the frequency domain signal.

However, Hagen et al. discloses the measurement apparatus (100) comprises receivers (120’s) comprise DSO function, logic analyzer function, and spectrum analyses function (column 0016, lines 1-4).

Dobyns discloses that an oscilloscope can measure/process a signal in time domain (column 0004, lines 7-9) and a spectrum analyzer can measure/process a signal in frequency domain (column 0004, lines 7-9) through frequency downconversion (paragraph 0026, lines 3-9) while
Pearse et al. discloses a logic analyzer for sampling a signal in the logic domain for displaying (paragraph 0092, lines 5-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with the oscilloscope, spectrum analyzer, and logic analyzer as receivers as disclosed by Dobyns and Pearse et al., respectively, for measuring/processing a signal in time domain, signal in frequency domain through frequency downconversion, and signal in logic domain, respectively.

Regarding claims 2, 18, and 19, Hagen et al. discloses a controller (170) coupled to the time domain receiver and the logic domain receiver (120’s) (Fig. 1).

However, Hagen et al. does not disclose the controller (170) to control, based on logic levels of the logical signal over time, at least one parameter of the frequency domain signal.

Hagen et al. discloses the controller (170) to control the logical signal over time, and at least one parameter of the frequency domain signal (170 controls 120’s via the trigger controller 140, Fig. 1; paragraph 0017, lines 1-3). Hagen et al. further discloses “the data acquisition and analysis functions provided by the various Signal Analysis Functions 120 may be synchronized …” (paragraph 0017, lines 4-7). Thus, it would have been obvious to control, based on logic levels of the logical signal over time, at least one parameter of the frequency domain signal since the functions 120 may be synchronized such that the frequency domain signal (and inherently one of its parameter) may be based on logic levels of the logical signal over time.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with a controller for the purpose of controlling, based on logic levels of the logical signal over time, at least one parameter of the frequency domain signal.

Regarding claim 18, Hagen et al. further discloses memory (178) that stores instructions (programs within memory 178, Fig. 1) and a processor (176) that executes the instructions to control (paragraph 0019).

Regarding claim 7, Hagen et al. discloses identifying the logic levels over time as determined logic levels of the logic level input signal (the logic levels, levels of 620, are identified to be displayed, Fig. 6).

Regarding claim 8, Hagen et al. discloses:
displaying at least one of the determined logic levels of the logic level input signal (displaying logic levels of 620’s), amplitude versus time of the time domain input signal (610).

While Hagen et al. does not display amplitude versus time of the frequency domain signal, the limitation is an optional limitation because it is recited in the alternative form.

Regarding claim 17, Hagen et al. does not expressly disclose the at least one parameter controlled by the controller includes an acquisition frequency of the frequency domain signal which is subject to frequency downconversion.

Dobyns discloses at least one parameter controlled by the controller (69) includes an acquisition frequency of a frequency domain signal (20, Fig. 6) (paragraph 0052, lines 1-12), the frequency domain signal (20) is subject to frequency downconversion (paragraph 0026, lines 5-9).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with a controller as disclosed by Dobyns for the purpose of controlling acquisition frequency of a frequency domain signal.

Regarding claim 21, Hagen et al. does not disclose the frequency domain signal comprises a hopped signal.

Dobyns discloses a frequency domain signal comprises a hopped signal for triggering a time domain acquisition (paragraph 0061, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with a frequency domain signal comprises a hopped signal as disclosed by Dobyns for the purpose of triggering a time domain acquisition.

Regarding claim 22, Hagen et al. does not disclose the determined logic levels comprise a frequency control word (FCW) representing a center frequency of the hopped frequency domain signal.
Dobyns discloses logic levels (control signal, paragraph 0003, line 4, the control signal can be one of the digital control signals, paragraph 0002, line 4) comprise a frequency control word (FCW) (paragraph 0003, lines 3-4) representing a center frequency (carrier frequency) of the hopped frequency domain signal (paragraph 0003, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with logic levels comprise a frequency control word as disclosed by Dobyns for the purpose of representing a center frequency of the hopped frequency domain signal.

	Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a measurement apparatus comprising
the frequency domain receiver is further configured to receive the frequency domain signal at acquisition frequencies controlled by the controller in accordance with the logic levels of the logical signal (claim 16) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hagen et al. (US 2005/0234670) discloses a controller (170) to control the logical signal over time, and at least one parameter of the frequency domain signal (170 controls 120’s via the trigger controller 140, Fig. 1; paragraph 0017, lines 1-3). Hagen et al. further discloses “the data acquisition and analysis functions provided by the various Signal Analysis Functions 120 may be synchronized …” (paragraph 0017, lines 4-7). Thus, it would have been obvious to control, based on logic levels of the logical signal over time, at least one parameter of the frequency domain signal since the functions 120 may be synchronized such that the frequency domain signal (and inherently one of its parameter) may be based on logic levels of the logical signal over time. However, Hagen et al. does not disclose the controller (140) for controlling in particular acquisition frequencies of the frequency domain signal in accordance with the logic levels of the logical signal.
Dobyns (US 2012/0078557) discloses at least one parameter controlled by the controller (69) includes an acquisition frequency of a frequency domain signal (20, Fig. 6) (paragraph 0052, lines 1-12). However, Dobyns does not disclose the controller (69) for controlling an acquisition frequency of the frequency domain signal in accordance with the logic levels of the logical signal.
Grimm (US 2019/0064233) discloses a multi-domain measurement system (Abstract) for measuring power consumption using different measurement domains, power, analog, digital domains (paragraph 0004). However, Grimm does not disclose controlling an acquisition frequency of the frequency domain signal in accordance with the logic levels of the logical signal.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 5, 2022